                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES,                                   *

        Plaintiff,                               *

   v.                                            *         Criminal Action No. 8:18-cr-00492-PX

KENNETH PATRICK GAUGHAN,                         *

        Defendant.                               *

                                         ***
                                  MEMORANDUM OPINION

        This Court presided over a five-day jury trial in this criminal action against Defendant

Kenneth Patrick Gaughan. At the close of the Government’s case and again at the close of all

evidence, Gaughan moved for judgment of acquittal. The Court denied the motion with respect

to all issues but venue, on which the Court reserved ruling pending briefing and oral argument.

The Court has received briefing and heard argument on December 16, 2019. ECF Nos. 66, 67,

68. On the same date, the Court granted Gaughan’s motion and entered judgment of acquittal in

his favor as to venue only. ECF No. 69. This opinion explains the Court’s reasoning.

        I.      Background

        For the purposes of Gaughan’s motion, the facts are not seriously in dispute. Gaughan

worked as an Assistant Superintendent for Catholic Schools within the Archdiocese of

Washington (“ADW”). He worked physically out of the ADW’s main administrative office

located in Hyattsville, Maryland. ECF No. 67 at 1, 5. The Government presented evidence at

trial tending to show that Gaughan created several fake corporations under false names and then

fraudulently induced ADW to pay these corporations for services that would never be rendered.

As such was ADW’s typical practice, the evidence suggested that Gaughan triggered these
payments by submitting invoices, either through intraoffice mail or by hand, which would

eventually cause ADW to mail payment in the form of checks.

       The indictment charged Gaughan with three counts of mail fraud under 18 U.S.C. section

1341. The indictment specifically alleged that Gaughan, “for the purpose of executing and

attempting to execute the scheme to defraud, knowingly caused to be delivered by mail and by

private and commercial interstate carrier” three specific checks between the dates of September

23, 2016 and April 6, 2018. ECF No. 1 at 6.

       By the Government’s evidence, however, the three checks at issue were not mailed from

or delivered in the State of Maryland. Several ADW employees testified that ADW’s practice is

to prints its checks, place them in envelopes, and meter those envelopes for mailing at its

Hyattsville office. ECF No. 67 at 1. Then, “once the parcels are metered, an ADW employee

takes the parcels from the Hyattsville mailroom to the Brookland Post Office in the District of

Columbia.” Id. (emphasis added). From there, the United States Postal Service (“USPS”) “takes

all mail from the Brookland Post Office to a processing facility in Gaithersburg, Maryland,

where the parcels are deposited, processed, sorted, and shipped to their final destinations.” Id.

The evidence at trial indisputably showed that the three checks that are the subject of the

indictment were eventually delivered in Nebraska, Oregon, and Washington, D.C., not in

Maryland.

       In his motion for judgment of acquittal, Gaughan contends primarily that the Government

adduced insufficient evidence that venue is proper in the District of Maryland. For the following

reasons, the Court agrees with Gaughan.

       II.     Standard of Review

       Rule 29 of the Federal Rules of Criminal Procedure requires that the Court “must enter



                                                 2
a judgment of acquittal of any offense for which the evidence is insufficient to sustain a

conviction.” Fed. R. Crim. P. 29(a). The court must “‘[v]iew[] the evidence in the light most

favorable to the Government.’” United States v. Hickman, 626 F.3d 756, 763 (4th Cir.

2010) (quoting United States v. Bynum, 604 F.3d 161, 166 (4th Cir.2010)). “The prosecution

bears the burden of proving venue by a preponderance of the evidence and, when a defendant is

charged with multiple crimes, venue must be proper on each count.” United States v. Ebersole,

411 F.3d 517, 524 (4th Cir. 2005). “[T]hus on a motion for judgment of acquittal, the defendant

must show that no reasonable juror could conclude by a preponderance of the evidence

that venue exists.” United States v. Jaensch, 678 F. Supp. 2d 421, 431 (E.D. Va. 2010) (citing

Ebersole, 411 F.3d at 524), aff’d, 665 F.3d 83 (4th Cir. 2011).

        III.        Analysis

        The Government puts forward two independent theories as to why venue is proper in the

District of Maryland. First, the Government argues that venue lies in Maryland because

Gaughan, while working at ADW in Hyattsville, submitted invoices which eventually caused the

checks in question to be mailed. Second, the Government asserts that venue is proper under 18

U.S.C. section 3237(a), the continuing offense venue statute, because the USPS processed the

checks in Gaithersburg, Maryland before sending them to their final destinations. The Court first

discusses the Government’s burden of demonstrating that venue is proper in Maryland, then

addresses each of the Government’s arguments separately.

               A.      Proper Venue is a Constitutional Mandate
        Article III of the United States Constitution provides that all criminal trials “shall be held

in the State where the said Crimes shall have been committed.” U.S. Const. art. III, § 2, cl. 3; see

also Fed. R. Crim. P. 18. Relatedly, the Sixth Amendment guarantees that “[i]n all criminal

prosecutions, the accused shall enjoy the right to . . . trial, by an impartial jury of the State and

                                                   3
district wherein the crime shall have been committed.” U.S. Const. amend. VI. Because of the

hardship imposed when facing “trial in an environment alien to the accused,” venue is not merely

a “formal legal procedure” but rather “touch[es] closely [on] the fair administration of criminal

justice and public confidence in it.” United States v. Johnson, 323 U.S. 273, 275–76 (1944); see

also United States v. Cabrales, 524 U.S. 1, 6 & n.1 (1998) (“Proper venue in criminal

proceedings was a matter of concern to the Nation’s founders.”). Accordingly, it is settled law

that “in a criminal case, venue must be narrowly construed.” United States v. Jefferson, 674 F.3d

332, 365 (4th Cir. 2012); see also Johnson, 323 U.S. at 276; Travis v. United States, 364 U.S.

631, 637 (1961) (reading 18 U.S.C. § 3237 narrowly “in light of the constitutional

requirements”); United States v. Ramirez, 420 F.3d 134, 146 (2d Cir. 2005); United States v.

Brennan, 183 F.3d 139, 146–47 (2d Cir. 1999).

           B.      Venue Analysis Applicable to Mail Fraud

       The Court must first determine whether Congress has “specifically provided for venue in

the statute defining an offense.” Jefferson, 674 U.S. at 365; United States v. Sterling, 860 F.3d

233, 240 (4th Cir. 2017); United States v. Verclas, No. GJH-18-160, 2019 WL 95148, at *2 (D.

Md. Jan. 3, 2019). Although some disagree as to whether the mail fraud statute itself provides

for venue where the mail is placed, deposited or delivered, United States v. Wood, 364 F.3d 704,

723 (6th Cir. 2004) (Gwin, D.J., dissenting); Venue in Mail Fraud, U.S. Dep’t of Justice, Justice

Manual § 966, this Court finds that the mail fraud statute does not include a specific venue

provision as is typically understood, see Jefferson, 674 U.S. at 365 (concluding that the

“analogous” wire fraud statute does not include a specific venue provision).

       Accordingly, the Court must determine where proper venue lies through a two-step

analysis. First, the Court must identify the essential elements conduct, or the actus rei, of the



                                                  4
offense. Jefferson, 674 F.3d at 365, 367; Sterling, 860 F.3d at 241. Second, the Court must

determine where the essential elements conduct took place. Jefferson, 674 F.3d at 365; Sterling,

880 F.3d at 241. Venue is proper in any district in which such essential elements conduct

occurred. Sterling, 880 F.3d at 241.

         As to the first step, the Court begins with the mail fraud statute itself. 18 U.S.C. section

1341 provides in relevant part that “[w]hoever, having devised or intending to devise any scheme

or artifice to defraud . . . places . . . deposits or causes to be deposited . . . or knowingly causes to

be delivered [mail matter] . . . shall be fined under this title or imprisoned not more than 20

years.” 18 U.S.C. § 1341. Here, the Government has elected to charge Gaughan solely with

“caus[ing] to be delivered” three checks in furtherance of the criminal fraud scheme. ECF No. 1

at 6. Accordingly, for purposes of venue, the essential acts analysis is confined to the

Government’s chosen prosecution theory. See United States v. Randall, 171 F.3d 195, 203 (4th

Cir. 1999).1

         As to how this Court determines the essential elements acts, the United States Court of

Appeals for the Fourth Circuit has provided important guidance. In United States v. Jefferson,

the court reached this very question as it pertained to the “analogous” wire fraud statute2 which

shares “identical elements” to the mail fraud statute. 674 F.3d 332 (2012). Jefferson involved

the Eastern District of Virginia trial of Congressman William Jefferson. Id. at 335–36. The

sixteen-count indictment alleged that Jefferson solicited bribes, and in exchange used his



         1
          The Government agreed at oral argument that prosecution was limited to proving the act of “caus[ing] to
be delivered” as charged in the indictment.
        2
          The wire fraud statute reads in relevant part that “[w]hoever, having devised or intending to devise any
scheme or artifice to defraud . . . transmits or causes to be transmitted by means of wire, radio, or television
communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of
executing such scheme or artifice, shall be fined under this title or imprisoned not more than 20 years.” 18 U.S.C. §
1343.

                                                          5
influence to leverage a lucrative telecommunications contract between a Virginia business

woman, a Kentucky corporation, and the Nigerian Government. Id. at 341–46. Aspects of this

telecommunications scheme took place in the Eastern District of Virginia (for example, when in

an Arlington, Virginia hotel the businesswoman gave Jefferson $100,000 in cash to pay off the

Nigerian Vice President). Id. at 346. However, Count Ten of the indictment, which alleged

honest services wire fraud under 18 U.S.C. sections 1343 and 1346, was predicated only on a

2005 telephone call from Ghana to Louisville, Kentucky in which Jefferson discussed ongoing

aspects of the telecommunications scheme. Id. at 364.

       On appeal, Jefferson argued that venue was lacking as to Count Ten because the

telephone call in question was neither made from nor received in the Eastern District of Virginia.

Id. at 365. The Fourth Circuit agreed. Id. at 364–68. In conducting its two-step analysis, the

Fourth Circuit held that the essential conduct for wire fraud and mail fraud is “misuse of the mail

or wire” as this “has consistently been viewed as the actus reus that is punishable by federal

law.” Id. at 367. The court further made clear that the prohibited misuse of the mail or wire was

“the act of putting a letter in the mailbox or making a telephone call.” See id. at 367. Thus,

because Jefferson’s telephone call did not begin or end in the Eastern District of Virginia, venue

was improper as to that charge. Id. at 368.

       Importantly, the Jefferson court took great pains to separate the essential element conduct

that is the “physical act of transmitting the wire communication,” from actions related to the

mens rea element of “the existence of a scheme to defraud.” See id. at 367–68. Drawing

comparison to an “identical element” in the mail fraud statute, the court explained that “devising

a scheme to defraud is not itself conduct,” and that basing venue upon “participation in the

scheme impermissibly engrafts a conduct component onto a pure intent element.” Id. at 368.



                                                 6
Accordingly, the court concluded that it could not rely “on Jefferson’s ‘acts directly or causally

connected to the wire transaction’ as providing venue, because aside from the transmission itself,

there are no acts necessary to establish the crime of wire fraud.” Id. at 368. Subsequently, and

applying Jefferson, the Fourth Circuit and this Court have reaffirmed that scheme-related

conduct is “merely ‘preparatory’” for purposes of determining the “essential” conduct of the

offense. Sterling, 860 F.3d at 241 (quoting Ramirez, 420 F.3d at 144, for the proposition that

“for purposes of mail fraud, venue lies where an individual actually misuses the mail”); see also

Verclas, 2019 WL 95148, at *3 (“[A]cts which occur only in furtherance of the crime or after a

crime is complete cannot provide a basis for venue because they are not essential to the

underlying offense.”).

       In the end, the lesson of Jefferson is simple: Under the first step of the two-step inquiry,

the essential element conduct for mail fraud is the physical act of placing, depositing or

delivering the mail. Jefferson, 674 F.3d at 366–67. In Gaughan’s case, the act of delivering the

mail remains this Court’s focus.

           C.      Applying the Two-Step Analysis Venue is not Proper in the District of
                   Maryland

       The Government’s first argument, raised at oral argument, is that venue is proper in the

District of Maryland because Gaughan submitted invoices to ADW while working in Hyattsville,

and these invoices “caused” the ultimate delivery of the checks in question. The Government,

more particularly, maintains that Gaughan’s submission of the invoices is part of the essential

element conduct that occurred in Maryland since, in the language of the indictment, this action

eventually “caused [the checks in question] to be delivered by mail.” ECF No. 1 at 6. Because

this argument fundamentally conflicts with Jefferson, the Court must disagree.

       At bottom, the Government’s emphasis on the verb “cause” rather than “deliver” leads it

                                                 7
to identify incorrectly the essential element conduct for mail fraud. The mail fraud statute

prohibits the act of placing, depositing or “caus[ing]” to be deposited or delivered. See 18

U.S.C. § 1341. As for delivery, the statute prohibits “caus[ing]” to be delivered mail matter for

an obvious reason: no private individual can physically deliver the mails; the delivery must be

accomplished by the USPS or a commercial carrier for the offense to have occurred. See

Salinger v. Loisel, 265 U.S. 224, 234 (1924) ([T]he place at which [the defendant] causes the

delivery is the place at which it is brought about in regular course by the agency which he uses

for the purpose.” (emphasis added)). As a matter of practical reality, then, the only manner in

which the statute may criminalize “delivery” of mails in furtherance of a fraud scheme is to make

clear that the delivery must be “cause[d]” by the defendant. See Salinger, 265 U.S. at 534

(explaining that Congress added the “causes to be delivered” clause to § 1341 to “provide[] for

the punishment of the deviser of the scheme or artifice where he causes a letter in furtherance of

it to be delivered by the mail according to the direction on the letter”); Ramirez, 420 F.3d at 147

n.12. Thus, “cause” as used in the mail fraud statute is designed to ensure that those defendants

who procure the act of delivery or deposit of the mails through an unwitting mail carrier cannot

escape liability.

        “Cause,” however cannot be the essential conduct element of the offense for two

important reasons. First, this reading ignores Jefferson’s clear separation of the physical act of

placing, depositing or causing to be delivered the mail—the essential element conduct—with

conduct merely associated with the mens rea scheme to defraud. The Government’s emphasis

on causal acts broadens the essential conduct to include any actions which eventually result in a

mailing. This approach would allow venue based on “acts directly or causally connected” to the

mailing, of which Jefferson explicitly disapproved. Jefferson, 674 F.3d at 365, 367–68.



                                                 8
       Second, this interpretation would also provide a defendant no Double Jeopardy protection

because any act of “causation” could allow re-prosecution if the first chosen theory of causation

failed. As the Jefferson court explained, Double Jeopardy principles buttress its strict

interpretation of the mail and wire fraud statutes. 674 F.3d at 367. These statutes punish the

individual acts of transmitting or mailing rather than the course of conduct of a scheme to

defraud. Id. Thus, the Government may, as it did here, charge multiple instances of mailing in

multiple counts even if they all take place in furtherance of one common scheme. Id. (citing

Blockburger v. United States, 284 U.S. 299, 302 (1932) and Badders v. United States, 240 U.S.

391, 394 (1916) (“[T]here is no doubt that the law may make each putting of a letter into the

postoffice a separate offense.”)). By contrast, if the essential element conduct included causal

acts that generally further the “scheme to defraud,” this would present multiplicity problems in

that it would punish the same “scheme to defraud” more than once. Id. at 367, 368 n.47.

Accordingly, as it would turn upside down such fundamental principles of criminal law, the

Court simply cannot credit the Government’s argument. Thus, the essential conduct element on

which this Court remains focused is the mail’s delivery.

       The second step of the analysis, determining where the delivery occurred, is

straightforward. The record evidence demonstrated that Gaughan “caused [the checks] to be

delivered” in Nebraska, Oregon, and Washington, D.C., but not Maryland. Thus, while the

charges may well have been brought elsewhere, the Court finds that no reasonable juror could

conclude by a preponderance of the evidence that venue was proper in the District of Maryland.

           D.      18 U.S.C. section 3237(a) Does not Alter this Result

       Likely realizing that the relevant deliveries all occurred outside of Maryland, the

Government posits alternatively that because the USPS moved the checks from the D.C. post



                                                 9
office where they had been deposited to a mail processing center in Gaithersburg where the

checks were sorted and forwarded to their ultimate delivery destinations, venue is proper in

Maryland pursuant to the general venue provision set forth in 18 U.S.C. section 3237(a). The

Court disagrees that section 3237(a) permits this “pass-through” theory of venue as to mail fraud

prosecutions.

        Section 3237(a) states that:

                Except as otherwise expressly provided by enactment of Congress,
                any offense against the United States begun in one district and
                completed in another, or committed in more than one district, may
                be inquired of and prosecuted in any district in which such offense
                was begun, continued, or completed.

                Any offense involving the use of the mails, transportation in interstate
                or foreign commerce, or the importation of an object or person into
                the United States is a continuing offense and, except as otherwise
                expressly provided by enactment of Congress, may be inquired of
                and prosecuted in any district from, through, or into which such
                commerce, mail matter, or imported object or person moves.

18 U.S.C. § 3237(a) (emphasis added). The Government’s argument rests on the premise that

mail fraud is an “offense involving the use of the mails,” and thus section 3237(a) provides for

venue in any district “through . . . which . . . mail matter . . . move[d].”

        Section 3237(a)’s applicability to mail fraud prosecutions has been the subject of

considerable debate. Compare Brennan, 183 F.3d at 144–49 with Wood, 364 F.3d 712–13,

United States v. Martino, 648 F.2d 367, 400 (5th Cir. Jun. 1981), and United States v. Nall, 146

F. App’x 462, 466 & n.4 (2005); see also United States v. Turley, 891 F.2d 57, 60 n.2 (3d Cir.

1989) (noting Government’s concession that section 3237(a) “is not applicable to mail fraud”);

United States v. Morgan, 393 F.3d 192, 198–201 (D.C. Cir. 2004) (concluding that conviction of

receiving stolen property under 18 U.S.C. § 641 was not a continuing offense “involving . . .

transportation in interstate . . . commerce” under section 3237(a) because its elements did not

                                                   10
mention transportation in interstate commerce). However, upon careful review, the Court finds

that section 3237(a) does not sweep so broadly as the Government contends. This conclusion is

consistent with the Second Circuit’s decisions in United States v. Brennan and United States v.

Ramirez, and also with Fourth Circuit precedent which extensively cites Ramirez with approval.

        Brennan involved the Eastern District of New York trial of an airline and airline

executive on 43 counts of mail fraud. 183 F.3d at 143–44. The Government argued that venue

was proper in the Eastern District of New York under section 3237(a) because, when the

defendants sent letters from Manhattan, each letter was routed through LaGuardia or John F.

Kennedy Airports in the Eastern District before reaching their destinations. Id. at 144. Brennan

rejected this pass-through theory of venue, concluding that section 3237(a)’s “use of the mails”

clause does not apply to all offenses that somehow relate to the mail, but rather only to those

criminal statutes that explicitly proscribe the actus reus of “use of the mails” in their elements.

Id. at 147.

        As Brennan correctly recounted, Congress added the second paragraph of section 3237(a)

in response to the United States Supreme Court’s decision in United States v. Johnson, 323 U.S.

273 (1944). See Brennan, 183 F.3d at 146. Johnson involved a prosecution under the Federal

Denture Act, which proscribed the “use of the mails” to send dentures made by someone other

than a licensed dentist. Johnson, 323 U.S. at 274. In deciding where venue was proper, the

Johnson Court articulated a narrow rule of construction for venue statutes, reasoning that where

a statute equally permits two readings, “construction should go in the direction of constitutional

policy even though not commanded by it.” Id. at 276. The Johnson Court thus read the Denture

Act provision narrowly and concluded that venue was only proper in districts from which the

defendant sent dentures and not where they were received. Id. at 276–78.



                                                 11
       In reaction to Johnson, Congress added section 3237(a)’s second paragraph, thereby

expanding venue for certain continuing offenses. 18 U.S.C. § 3237(a). As this new paragraph

explicitly referred to the act that was prohibited in the Denture Act—the “use of the mails”—it

quite clearly abrogated Johnson’s holding with respect to the Denture Act. However, federal

courts, including the Supreme Court, continued to follow Johnson’s constitutional instruction to

interpret venue provisions narrowly. See, e.g., United States v. Cores, 356 U.S. 405, 410 (1958);

Travis, 364 U.S. at 634–35; United States v. Ross, 205 F.2d 619, 621 (10th Cir. 1953).

       After Johnson, the Tenth Circuit addressed a similar venue issue in United States v. Ross,

205 F.2d 619, 621 (10th Cir. 1953). The defendant in Ross was prosecuted under 18 U.S.C.

section 1461 which then prohibited “knowingly deposit[ing] for mailing or delivery” an item that

is designated as non-mailable. Id. at 620. Although the Government urged that this law

involved the “use of the mails” under section 3237(a) and thus could try the defendant in any

district through which mail traveled, the court disagreed. Id. at 621. Looking to the specific

action prohibited by section 1461—“deposit[ing]” mail—the court held that section 3237(a) did

not apply because “there is a clear distinction between a deposit for mailing or delivery and the

use of the mails.” Id. at 621.

       After Ross, Congress again stepped in. Brennan, 183 F.3d at 148. But significantly,

Congress did not broaden the language of section 3237(a) to reach statutes that criminalize

depositing or receiving items through the mail. Id. at 148. Rather, Congress amended section

1461 to prohibit expressly “use of the mails,” thus ensuring that the criminal provision at issue in

Ross fell under the second paragraph of section 3237(a) which applies to “any offense involving

the use of mails.” Id.

       With this history as its guide, the Brennan court concluded that Congress drafted section



                                                12
3237(a)’s “use of the mails” clause to reach criminal statutes that, by their express terms,

prohibit “the more general and ongoing act of ‘us[ing] the mails.’” Id. at 147. Title 18 includes

many such criminal provisions which expressly punish “use of the mails.” See id. (citing 18

U.S.C. §§ 43(a)(1), 514(a)(3), 844(e), 1461, 1717(b), 1735(a)(1), 1738(a), 1952(a), 2101,

2332b(b)(1)(A)); see also 18 U.S.C. §§ 1821, 2261A(2), 2343(e)(2), 2422(b). By contrast, the

mail fraud statute prohibits only the more specific act of “deposit[ing]” “plac[ing]” or

“deliver[ing]” mail, and thus does not fall under section 3237(a)’s “use of the mails” provision.

Brennan, 183 F.3d at 147–48.

       The Second Circuit reaffirmed Brennan in Ramirez, a mail fraud prosecution in which the

court held venue improper where none of the defendant’s mailings were sent to or from the

Southern District of New York. Ramirez, 420 F.3d at 143–47. Importantly, the Fourth Circuit in

Jefferson and decisions since have reaffirmed the persuasive vitality of Ramirez in this Circuit.

See Jefferson, 674 F.3d at 367 (citing Ramirez’s holding that “the essential conduct element of

mail fraud ‘encompasses the overt act of putting a letter into the postoffice’” and that “a conduct

element is one of action, such as the act of putting a letter in the mailbox or making a telephone

call”); Sterling, 860 F.3d at 241 (citing Ramirez’s holding that “for purposes of mail fraud,

venue lies where an individual actually misuses the mails”).

       The Court finds Brennan and its progeny persuasive. As in Brennan, this Court

concludes that section 3237(a) does not apply to mail fraud. The Court begins by noting that

section 3237(a) is ambiguous as to what is meant by “use of the mails.” The clause, on the one

hand, may be interpreted broadly, and conceivably reach any and all offenses that somehow

involve any use of mails regardless of how such use is specifically criminalized. On the other

hand, when read narrowly and in concert with other criminal provisions that prohibit “use of



                                                 13
mails,” section 3237(a) may apply to the many statutes which criminalize expressly and

specifically “use of the mails,” as opposed to “deposit,” “delivery” or “placement,” in the mails.

Given that section 3237(a) is arguably susceptible to more than one reading, the “construction

should go in the direction of constitutional policy” of construing venue narrowly. Johnson, 323

U.S. at 276.

       Here, applying section 3237(a) as the Government urges would expand venue without

any limit and cast doubt on its constitutional validity. Under the Government’s understanding of

section 3237(a), a defendant would be subject to prosecution for mail fraud “in any district

through which a mail truck carrying his mail happened to drive.” Brennan, 183 F.3d at 147. Or,

as the Government acknowledged at oral argument, if the mail truck is hijacked and driven to a

far-flung district, venue would be proper based on the hijacker’s preferred route. The Court

doubts this reading comports with the Supreme Court’s directive that “[v]enue should not be

made to depend on the chance use of the mails, when Congress has so carefully indicated the

locus of the crime.” Travis, 364 U.S. at 361; see also Johnson, 323 U.S. at 275 (“[S]uch leeway

not only opens the door to needless hardship to an accused by prosecution remote from home

[a]nd from appropriate facilities for defense. It also leads to the appearance of abuses, if not to

abuses, in the selection of what may be deemed a tribunal favorable to the prosecution.”). Thus,

so as to avoid interpreting section 3237(a) in a manner that produces unconstitutional results, the

Court must follow Johnson and construe venue narrowly to where Congress has indicated is the

“locus of the crime”—where the mails were delivered.

       Additionally, the Court notes Brennan and Ross have been on the books for decades, and

that other courts have disagreed as to whether section 3237(a)’s “use of the mails” applies to

mail fraud prosecutions. Yet instead of clarifying the sweep of section 3237(a) by amending the



                                                 14
statute itself, Congress has, at times, chosen to amend those substantive criminal provisions to

prohibit “use of mails” where it deemed proper. Brennan, 183 F.3d at 148 (discussing

amendment of § 1461). Congress has never chosen to amend similarly the mail fraud statute.

Thus, the Court may read properly that Congress intended the mail fraud statute to apply as

written—prohibiting the “placing” “depositing” or “delivering” the mails so as to further a

scheme to defraud, but not to more broadly criminalize “use of the mails” triggering the

applicability of section 3237(a). See Keene Corp. v. United States, 508 U.S. 200, 208 (1993)

(“Where Congress includes particular language in one section of a statute but omits it in another,

it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion

or exclusion.” (internal alterations omitted)); Stone v. I.N.S., 514 U.S. 386, 397 (1995)

(“When Congress acts to amend a statute, we presume it intends its amendment to have real and

substantial effect.”).

         In short, this Court follows the Second Circuit’s reasoning in Brennan and finds that

section 3237(a)’s “use of the mails” clause does not apply to mail fraud. This reasoning

comports with text and history of both statutes. It also bears faith to the mandate that this Court

read any statutory ambiguity in favor of avoiding an application that would lead to

unconstitutional results.3 The Court therefore concludes that section 3237(a) does not authorize

venue in the District of Maryland based on the Government’s pass-through theory.

         The Government, in response, presses that the Fourth Circuit in United States v. Sorce,

308 F.2d 299 (4th Cir. 1962) has already determined that 3237(a)’s “use of the mails” clause


         3
           The Sixth Circuit adopted the Government’s view of section 3237(a) in United States v. Wood, 364 F.3d
704 (6th Cir. 2004), which the Sixth Circuit has since reaffirmed. See United States v. Petlechkov, 922 F.3d 762,
769 (6th Cir. 2019). However, Wood addressed a mail fraud prosecution where mail never passed to, from, or
through the district in question. See Wood, 364 F.3d at 713–14. Thus, Wood’s analysis applying section 3237(a) to
the mail fraud statute appears to be dicta. Other Circuits do not analyze the issue in depth. See Martino, 648 F.2d at
400 (applying section 3237(a) without analysis); Nall, 146 F. App’x at 466 & n.4 (following Martino as binding
precedent from the former Fifth Circuit without analysis).

                                                         15
applies to mail fraud prosecutions. The Court disagrees that Sorce requires a different result.

       The defendant in Sorce lived in New Jersey and fraudulently induced a resident of

Pennsylvania to send a check for $40,000 to the defendant’s corporation located in Maryland.

Id. at 300. Although defendant’s scheme involved several other mailings between the defendant

in New Jersey and the victim in Pennsylvania, the indictment brought in the District of Maryland

charged the defendant only for the final mailing in which the victim enclosed his check and sent

it to Maryland. Id.

       On appeal, the Fourth Circuit rejected the defendant’s argument that venue was improper

in Maryland because he lived in New Jersey and this is where certain pertinent records could be

found. Id. at 301. In reaching this result, Sorce described section 3237(a) as the “applicable

venue statute” and quoted its “use of the mails” clause. Id. at 301.

       Sorce, however, does not do the work the Government assigns it. To begin, Sorce is not

a pass-through case. The defendant in Sorce caused the victim to mail his check to Maryland,

and the defendant was prosecuted where he caused that mail to be delivered. Id. at 301.

Accordingly, even if the Government is correct that the Sorce’s citation to section 3237(a) is

inconsistent with Brennan, the conclusion in Sorce in no way depended on reading section

3237(a)’s “use of the mails” provision. It is, in this fundamental sense, dicta. United States v.

Norman, 935 F.3d 232, 240 (4th Cir. 2019) (“[A] ‘passing observation’ on an issue neither

briefed nor disputed does not constitute a holding.”).

       But even if the Court accepts that Sorce controls, Sorce does not endorse the

Government’s pass-through theory, and indeed prescribes an analysis that would preclude venue

in this case. In no uncertain terms, Sorce employed a two-step analysis. The Court announced

that when reaching the propriety of venue, it is first “necessary to determine whether the



                                                16
applicable venue statute permits an indictment in that district, and of course whether the crime

was committed there.” Sorce, 308 F.3d at 300 (emphasis added). Sorce then scrutinized the

defendant’s actions and concluded that the mail fraud in question had been committed in

Maryland as this was where the defendant quite intentionally caused the physical delivery of the

mail. Id. at 301.

         The Court next concluded that the second step of the venue analysis required review of

section 3237(a) to ascertain whether venue was proper in the district in which the crime had been

committed. Id. at 301. In so explaining, Sorce cited section 3237(a), but only after the Court

determined that the check was delivered “into” Maryland. Id. (“As the fraudulently induced mail

was sent by Rothacker into Maryland, the case falls within the express terms of the statute.”).

The Sorce Court, therefore, was never pressed to reach whether venue is proper in any district

through which the mails merely passed.

         Here, following Sorce faithfully compels the same result. Gaughan’s crime, “causing to

be delivered” three checks, would render prosecution proper in the districts into where those

checks were delivered. The evidence indisputably reflects that the delivery occurred in

Nebraska, Oregon, and Washington, D.C., not Maryland. Thus, venue is not proper in this

district.4

         IV. Conclusion

         For all these reasons, the Court concludes that no reasonable juror could find, by a


         4
           Although not dispositive, it is noteworthy that even the Department of Justice’s own attorney manual
rejects the Government’s expansive arguments, and rather directs its Assistant United States Attorneys that section
3237(a) does not create pass-through venue in mail fraud prosecutions. See Venue in Mail Fraud, U.S. Dep’t of
Justice, Justice Manual § 966 (“Section 1341, however, has its own ‘built-in’ venue provisions. The locus of the
offense under section 1341 has been carefully specified; and only the acts of ‘placing,’ ‘taking’ and ‘causing to be
delivered’ at a specified place have been penalized. Venue should therefore be placed according to the specific
prohibitions of section 1341, irrespective of section 3237(a).”). The Court finds the Department of Justice analysis
far more persuasive, and constitutionally permissible, than the Government’s arguments in this case.


                                                         17
preponderance of the evidence, that the Government has met its burden of proving venue. Thus,

Gaughan’s Rule 29 motion was granted and judgment of acquittal entered in Gaughan’s favor.

ECF No. 69.5



_1/2/2020_________________                                              _______/s/____________________
Date                                                                    Paula Xinis
                                                                        United States District Judge




          5
            Although the parties contest whether the Double Jeopardy Clause prevents Gaughan’s re-prosecution in
another district, the Court need not reach this less than straightforward issue. See ECF No. 66 at 6 (noting
conflicting authority with no Fourth Circuit precedent); ECF No. 67 at 5–6. Rather, the question is best presented to
the court before which re-prosecution may occur, or if the Government appeals this decision, to the Fourth Circuit in
the event the court determines venue is proper in Maryland.

                                                         18
